             Case 3:19-cv-01635-JLS-MSB Document 45 Filed 10/03/19 PageID.6305 Page 1 of 4



                     1   CHARLES G. LA BELLA (CSBN 183448)
                         charles.labella@btlaw.com
                     2   ERIC BESTE (CSBN 226089)
                     3   eric.beste@btlaw.com
                         ZACHARY P. HELLER (NYBN 5330154; CA Admission pending)
                     4   zachary.heller@btlaw.com
                         BARNES & THORNBURG LLP
                     5   655 West Broadway, Suite 900
                         San Diego, California 92101
                     6   Telephone: 619.321.5000
                     7   Facsimile: 619.284.3894
                     8   Attorneys for Plaintiff,
                         Public Watchdogs
                     9
                10                             UNITED STATES DISTRICT COURT
                11                          SOUTHERN DISTRICT OF CALIFORNIA
                12
                         PUBLIC WATCHDOGS, a                 Case No.: 3:19-cv-01635-JLS-MSB
                13       California 501(c)(3) corporation,
                14                                           RESPONSE IN PARTIAL
                                                Plaintiff,
                                                             OPPOSITION TO MOTION TO
                15              v.
                                                             STRIKE REPLY OR REQUEST TO
                16        SOUTHERN CALIFORNIA                FILE SHORT SUR-REPLY
                17        EDISON COMPANY; SAN
                          DIEGO GAS & ELECTRIC               Amended Complaint: September 24, 2019
                18        COMPANY; SEMPRA ENERGY;
                          HOLTEC INTERNATIONAL;              Judge: Hon. Janis L. Sammartino
                19        UNITED STATES NUCLEAR
                          REGULATORY COMMISSION;
                20        and DOES 1 through 100,

                21                            Defendants.
                22
                23
                24
                25
                26
                27
                28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
    SAN DIEGO
             Case 3:19-cv-01635-JLS-MSB Document 45 Filed 10/03/19 PageID.6306 Page 2 of 4



       1              Defendants Southern California Edison Company, San Diego Gas & Electric
       2        Company, Sempra Energy, and Holtec International (collectively “Defendants”)
       3        filed a motion requesting that this Court either: (1) strike Public Watchdogs’ reply
       4        to their oppositions to the amended motion for temporary restraining order (“the
       5        Reply”); or (2) grant Defendants leave to file a sur-reply limited to responding to
       6        arguments raised in the Reply that are based on the First Amended Complaint.
       7        Public Watchdogs agrees that Defendants are entitled to file a sur-reply; indeed, had
       8        it been asked, Public Watchdogs would have agreed to a joint motion requesting
       9        such relief. But there is no basis to strike the Reply—a pleading specifically
    10          permitted by this Court’s prior briefing schedule. Accordingly, this Court should
    11          deny Defendants’ motion to strike, and grant them leave to file a sur-reply by
    12          October 7, 2019.
                                                      FACTS
    13
                      On September 24, 2019, pursuant to Fed. R. Civ. P. 15(a)(1), Public
    14
                Watchdogs filed its First Amended Complaint. [Dkt. 38.] On September 27, 2019,
    15
                as permitted by this Court’s briefing schedule, Public Watchdogs replied to the
    16
                Defendants’ voluminous oppositions to the amended motion for injunctive relief.
    17
                [Dkt. 40; see also Dkt. 18.] In the Reply, Public Watchdogs relied in part upon new
    18
                allegations and evidence contained in the Amended Complaint. This reliance was
    19
                necessary to address arguments raised in Defendants’ responses. On September 30,
    20
                2019, before even contacting counsel for Public Watchdogs to learn whether they
    21
                would agree to a sur-reply, Defendants filed a motion to strike. [Dkt. 44.]
    22
                                                   ARGUMENT
    23
    24                Despite Defendants’ protestations to the contrary, courts are not required to
    25          strike reply briefs that make new arguments. Rather, the Ninth Circuit has held that
    26          “a district court may consider new evidence presented in a reply brief if the district
    27          court gives the adverse party an opportunity to respond.” See, e.g., El Pollo Loco,
    28                                                   -2-
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
    SAN DIEGO
             Case 3:19-cv-01635-JLS-MSB Document 45 Filed 10/03/19 PageID.6307 Page 3 of 4



       1        Inc. v. Hasim, 316 F. 3d 1032, 1040-41 (9th Cir. 2003). It is particularly appropriate
       2        for district courts to consider new evidence raised in a reply where such evidence is
       3        necessary to “counter [a] potentially dispositive argument [that] would have
       4        effectively stripped [the party] of its right to argue against [the dispositive
       5        argument].” Id. at 1040; see also Iconix, Inc. v. Tokuda, 457 F. Supp. 2d 969, 976
       6        (N.D. Cal. 2006) (sustaining Defendants’ objection to new evidence raised in a reply,
       7        but declining to strike the evidence and instead permitting supplemental briefing).
       8              Here, the Court is well within its discretion to consider the new evidence cited
       9        in the Reply. First, Defendant will have an opportunity to respond to the new
    10          evidence in a sur-reply. As noted above, Public Watchdogs has no objection to
    11          Defendants’ request for leave to file a limited sur-reply to address only those new
    12          arguments and evidence. Second, Public Watchdogs relied upon new evidence in
    13          support of its temporary restraining order because it was necessary to respond to
    14          Defendants’ potentially dispositive argument. [See Dkt. 36 at 15-17, 22-23 (raising
    15          jurisdictional arguments based on Hobbs Act, and preemption under the Atomic
    16          Energy Act).] Courts in the Ninth Circuit act well within their discretion when they
    17          consider new evidence and arguments to address such arguments. See El Pollo Loco,
    18          316 F.3d at 1040.
    19          //
    20          //
    21          //
    22          //
    23          //
    24          //
    25          //
    26          //
    27          //
    28                                                   -3-
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
    SAN DIEGO
             Case 3:19-cv-01635-JLS-MSB Document 45 Filed 10/03/19 PageID.6308 Page 4 of 4



       1                                        CONCLUSION
       2              This Court should deny Defendants’ motion to strike the Reply. Defendants
       3        should be given until October 7, 2019, to file a short sur-reply addressing any
       4        arguments raised in the Reply that are grounded in new allegations in the Amended
       5        Complaint.
       6
       7        Dated: October 3, 2019                      Respectfully submitted,
                                                            BARNES & THORNBURG LLP
       8
       9                                                    By:/s/ Charles G. La Bella
                                                            Charles G. La Bella
    10                                                      Attorneys for Plaintiff
    11                                                      Public Watchdogs

    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                                -4-
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
    SAN DIEGO
